COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                       NOS.  2-05-454-CR
        2-05-455-CR
 
THOMAS LEE HOLCOMB, JR.                                                APPELLANT
A/K/A
THOMAS LEE HOLCOMBE 
A/K/A
THOMAS LEE HOLCOMBE II
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On December 12, 2005, Appellant
Thomas Lee Holcomb Jr., a/k/a Thomas Lee Holcombe a/k/a Thomas Lee Holcombe II
filed his notices of appeal from his sentences for aggravated assault and
driving while intoxicated.  Appellant
complained, among other things, that he was deprived of his right to counsel
during the time for filing a motion for new trial.  On February 23, 2007, we issued an order
abating the appeal so that Appellant, who was by then represented by
court-appointed counsel, could file an out-of-time motion for new trial.
On April 5, 18, and 26, 2007,
we received supplemental clerk=s and reporter=s records
showing that the trial court had granted Appellant=s out-of-time motions for new trial, that Appellant had then pleaded
guilty to the charged offenses pursuant to plea bargain agreements, that the
trial court entered new judgments consistent with the plea bargains, and that
Appellant had waived his right to appeal from the new judgments. 
On April 27, 2007, we issued
a letter stating that, in light of the foregoing developments, we would dismiss
the appeals unless any party desiring to continue the appeals filed on or
before May 7, 2007, a response showing grounds for continuing the appeals.  See Tex.
R. App. P. 44.3.  We have received
no response.
Therefore, we dismiss these
appeals.  See Tex. R. App. P. 25.2(d),
43.2(f).
PER CURIAM
 
PANEL F:    GARDNER, J.; CAYCE, C.J.; and HOLMAN, J.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  June 14, 2007




[1]See Tex. R. App. P. 47.4.